Citation Nr: 9902023	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
exposure to carbon tetrachloride.

3.  Entitlement to service connection for bilateral thalamic 
lacunar infarcts, to include as a residual of exposure to 
herbicides, or as the result of combat stress.

4.  Entitlement to service connection for disability 
manifested by nightmares following violent television scenes.


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
December 1968.

This matter arises from November 1996, and July 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.  The case has been referred to the 
Board of Veterans Appeals (Board) for resolution.

The Board notes that the veteran had originally requested a 
hearing before the Traveling Section of the Board.  He 
withdrew his request, in writing, in June 1998. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has developed PTSD as a result 
of his military service during the Vietnam War.  In addition, 
he contends that he has a disability due to exposure to 
carbon tetrachloride and that his diagnosed strokes are the 
result of his exposure to herbicides during service, or, in 
the alternative, as a result of the stress he experienced 
which also caused PTSD.  He further maintains that he 
experiences disabling nightmares after viewing violence on 
television.  He requests that he be granted service 
connection for each of these disabilities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
submit evidence of well-grounded claims of entitlement to 
service connection for PTSD, for residuals of exposure to 
carbon tetrachloride, for bilateral thalamic lacunar 
infarcts, and for a disability manifested by nightmares 
following violent television scenes.  

FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of PTSD.

2.  There is no medical evidence of any residual disability 
related to exposure to carbon tetrachloride during military 
service. 

3.  The veterans initial cerebrovascular accident occurred 
in May 1996, more than thirty years after separation from 
service. 

4.  There is no medical evidence to establish a nexus between 
the veterans cerebrovascular accidents and any incidence of 
military service.  

5.  There is no medical evidence of a diagnosed disability 
manifested by nightmares that are related to military 
service. 


CONCLUSION OF LAW

The claims of entitlement to service connection for PTSD; for 
residuals of exposure to carbon tetrachloride; for bilateral 
thalamic lacunar infarcts, to include as a residual of 
exposure to herbicides, or as a result of combat stress; and 
for a disability manifested by nightmares following violent 
television scenes, are not well grounded. 38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veterans own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that the claims are meritorious or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  The Court 
has indicated that in order for a service connection claim to 
be well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.



I.  Service Connection for PTSD

With respect to establishing a well-grounded claim for PTSD, 
there must be medical evidence of current disability, lay 
evidence of an inservice stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown,  10 
Vet. App. 128, 138-139; 38 C.F.R. § 3.304(f) (1998).  

In the instant case, the veteran has failed to meet the 
initial burden of showing that he has a current diagnosis of 
PTSD.  A VA examination report of October 1996 found that the 
veteran did not meet the criteria to establish a diagnosis of 
PTSD, and rather, was suffering from depression.  VA hospital 
and outpatient records from April 1996 through February 1998 
show treatment for depression, hypertension, and memory 
deficit due to a cerebrovascular accident without any 
indication of a diagnosis of PTSD.  His depression was noted 
to be related to his medical problems and financial 
stressors. 

Although the veteran asserts that his service on board the 
USS Fred T. Barry, off the coast of Vietnam, caused him to 
develop PTSD, there is no medical evidence to support his 
contention.  His service medical records are completely 
devoid of complaints or clinical findings with respect to any 
psychiatric disorder.  In particular, an August 1966 medical 
evaluation in preparation for an extension of enlistment was 
negative for any psychiatric disorders or defects, and his 
separation examination report indicated a normal clinical 
psychiatric evaluation.  

The Board considered the veterans contention that he served 
in a combat zone, however, there is no indication that the 
veteran was himself engaged in combat, and no award of 
military badges representative of combat service.  It is not 
sufficient to rely on service in a combat zone to establish a 
stressor for a diagnosis of PTSD.  Zarycki v. Brown, 6 
Vet.App. 91, 99 (1993).

In sum, the Board concludes that the veteran has failed to 
cross the initial threshold in presenting a plausible claim.  
The record does not include any medical diagnosis of PTSD.  
Although the veteran may in good faith believe that he 
suffers symptoms he perceives to be manifestations of PTSD, 
as a layperson he is not competent to make a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Without a medical diagnosis of PTSD, the veterans claim is 
not well-grounded.  38 U.S.C.A. § 5107(a).

II.  Service Connection for Residuals of Exposure to Carbon 
Tetrachloride
and for Bilateral Thalamic Lacunar Infarcts

The veteran asserts that he was exposed to excessive amounts 
of carbon tetrachloride on a daily basis during service 
because he used it to clean equipment.  He maintains that 
exposure to this chemical poisoned him and may have caused 
his strokes.  In the alternative, he maintains that his 
strokes were caused by exposure to herbicides and due to the 
combat stress he experienced during his military service. 

In reviewing the evidence of record, the Board finds no 
plausible basis for the veterans claims and concludes that 
both claims are not well grounded.  There is no medical 
evidence to support the veterans assertion that he has any 
residual disability from exposure to carbon tetrachloride.  
The veterans statements that he used this chemical for 
cleaning is presumed credible for the purposes of 
establishing a well-grounded claim.  King v. Brown 5 Vet. 
App. 19 (1993).  However, the veteran must still meet the 
initial burden of showing, through medical evidence, that he 
has a diagnosed disability that is related to exposure to 
carbon tetrachloride.  There is no such medical evidence 
associated with the claims file.  His VA medical records show 
treatment for depression, hypertension, and residuals of a 
cerebrovascular accident.  There is no indication of any 
diagnosed disability that is related to or the result of 
exposure to carbon tetrachloride.  

The veteran also asserts that his strokes, diagnosed as 
bilateral thalamic lacunar infarcts, were caused by his 
military service, specifically, either as a result of his 
exposure to herbicides, or, due to his stressful experience 
during the Vietnam War.  In addition, he stated that he saw 
an NBC news program in November 1996 which reported that the 
type of stroke he suffered was common among Vietnam veterans.

There is no medical evidence of record to substantiate the 
veterans claims.  VA medical records reveal that the veteran 
suffered a small left cerebellar infarct and two left 
thalamic lacunae in May 1996.  In September 1996, an 
evaluating physician indicated that the infarcts were likely 
due to high blood pressure.  While one of the VA outpatient 
clinical notes reports a history of cerebral infarct since 
1991, there is no additional evidence to support that there 
was an infarct prior to May 1996.  A magnetic resonance 
imaging (MRI) report indicates the presence of the infarcts 
in 1996, with associated symptoms of confusion and 
disorientation.  In any case, there is no medical evidence of 
any cerebrovascular disability during service, and no 
diagnosis of any related condition until 1991 or 1996, more 
than 30 years after separation from service.  Moreover, there 
is no competent evidence of record to relate the veterans 
cerebral infarcts to military service.  

Despite the veterans assertion that a news report reflected 
that his type of stroke was common among Vietnam 
veterans, there is no competent evidence to support his 
statement.  The Board notes that although the veteran and the 
RO both attempted to obtain a transcript of this particular 
news broadcast, there would still be no basis for a well-
grounded claim.  A national news broadcast could not provide 
the requisite competent medical evidence to establish a nexus 
between the veterans specific cerebrovascular accident and 
his individual military service.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  The veterans statements that his 
condition is the result of military service is based upon his 
own belief and not supported by objective evidence of record.  
Moreover, as a layperson he is not competent to offer a 
medical diagnosis or an opinion regarding the etiology of his 
diagnosed condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 
 
Accordingly, as there is no competent medical evidence of a 
disability related to exposure to carbon tetrachloride, and 
no medical evidence of a nexus between the veterans 
cerebrovascular accident and his military service, the claims 
must be denied as not well grounded. 




IV.  Service Connection for Disability Manifested by 
Nightmares

The veteran alleges that he suffers nightmares after watching 
violent television scenes as a result of his military 
service.  His claim is neither plausible nor capable of 
substantiation and must fail.  There is no medical evidence 
of a disabling condition manifested by nightmares that is 
related to military service.  

A September 1996 VA psychiatric evaluation indicated that the 
veteran had intermittent, occasional nightmares for a short 
period of time following his military service.  The physician 
noted that the nightmares did not continue presently.  An 
October 1996 VA psychiatric examination, conducted for the 
purposes of determining whether the veteran had PTSD, was 
negative for complaints of nightmares.  The veteran reported 
that he watched all kinds of war movies, but did not like 
Vietnamese movies.  He denied any nightmares.  His Axis I 
diagnosis was reported as: Major depression in partial 
remission and history of thalamic strokes and short-term 
memory deficit, with a question of cerebral atrophy possibly 
secondary to alcohol abuse.  

Subsequent VA outpatient treatment records from November 1996 
through February 1998 show no complaints or clinical findings 
with regard to nightmares or a diagnosed disability 
manifested by nightmares.  

Accordingly, as there is no medical evidence of a diagnosed 
disability manifested by nightmares after watching violent 
television scenes, the claim must be denied as not well 
grounded. 

Conclusion

In summary, the Board finds that the veteran has failed to 
submit evidence of well-grounded claims for service 
connection with respect to each of the issues on appeal.  The 
Board also recognizes that the claims for service connection 
for residuals of carbon tetrachloride and for a disability 
manifested by nightmares, were disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
veterans claims on the merits, while the Board has concluded 
that the claims are not well grounded.  However, the Court 
has held that when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet.App. 425, 
432 (1996).

In reaching the determination that the veterans claims are 
not well grounded, the Board considered and found no 
circumstances in this matter which would constitute notice to 
the VA that relevant evidence may exist or could be obtained, 
which, if true, would serve to render plausible his claims 
for service connection denied herein.  See McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997).   

In addition, as this decision explains the need for competent 
medical evidence in the form of diagnosed disabilities that 
are related to service in order to lay the foundation for 
well-grounded claims, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  


ORDER

The claims of entitlement to service connection for PTSD; for 
residuals of exposure to carbon tetrachloride; for bilateral 
thalamic lacunar infarcts, to include as a residual of 
exposure to herbicides, or as the result of combat stress; 
and for a disability manifested by nightmares following 
violent television scenes; are denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
